February 07, 2007


Mr. S. Vance Wittie
Sedgwick, Detert, Moran & Arnold LLP
1717 Main St., Suite 5400
Dallas, TX 75201-7367
Mr. Allen P. Miller
4207 Belclaire Ave
Dallas, TX 75205

RE:   Case Number:  06-0073
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  DAIMLERCHRYSLER AG CLK430 LITIGATION

Dear Counsel:

      Today the Multidistrict Litigation Panel issued the enclosed order  in
the above-referenced case.
                       Sincerely,
                       [pic]


                       Blake A. Hawthorne, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

|                                | |
|cc:                             | |
|Ms. Shirl Townsend              | |
|Judge Mary Murphy               | |
|Multidistrict Litigation (via   | |
|email)                          | |
|                                | |
|                                | |